Citation Nr: 1729442	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  15-12 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A &A) or housebound status due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Cheryl A. Savage, One-Time Representative


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1953 to October 1957 and from January 1958 to February 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.   

The matter was previously before the Board in March 2016, when it was remanded for further development.  It has now been returned to the Board for further appellate review.

The Veteran has provided a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of the above-listed representative in conjunction with the claim currently before the Board.  This is a special power of attorney, pursuant to 38 C.F.R. § 14.630, which allows for one-time representation by an individual who is not accredited by VA as required in 38 C.F.R. § 14.629. 

The issue of service connection for blindness has been raised by the record in November 2013 and December 2014 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 3.155(a) (2014) (allowing for the submission of informal claims).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he is entitled to SMC based on the need for regular aid and attendance or housebound status.  He contends that he is in need of regular aid and attendance due to being legally blind.  The Veteran is currently service-connected for dry eye syndrome evaluated as 20 percent disabling, tinnitus evaluated as 10 percent disabling, and bilateral hearing loss; otosclerosis, right; post-operative stapedectomy, evaluated as 0 percent (noncompensable) disabling.  

A June 2016 VA eye conditions examiner found the Veteran to be significantly visually impaired and that his decreased vision was the result of macular degeneration, but that the macular degeneration was separate and unrelated to his service-connected dry eyes.  A July 2016 VA aid and attendance or housebound  examiner found that the Veteran has macular degeneration and corrected vision worse than 5/200, and that he would be unable to protect himself from hazards due largely to his vision problems.  

As noted in the Introduction, a claim for service connection for blindness has been referred to the AOJ for appropriate action.  The claim for entitlement to SMC must be remanded because it is inextricably intertwined with the issue for service connection for blindness as resolution of that claim could have a significant impact upon the Veteran's claim for entitlement to SMC.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  In other words, the special monthly compensation issue cannot be finally adjudicated until the issue of service connection for blindness is resolved.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take any necessary action to develop and adjudicate the referred issue of service connection for blindness.  

2.  Then, after completing the above, and any further development deemed necessary, readjudicate the issue of special monthly compensation (SMC) based on the need for aid and attendance or housebound status.  If the benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



